JUSTICE LUND, specially concurring: The family expense statute is not a source of relief from defendant father because of the dissolution of marriage and award of custody to the mother prior to the services furnished by plaintiff. Right or wrong, this has been the law in Illinois since the 1888 decision in Schlesinger & Mayer v. Keifer (1889), 30 Ill. App. 253, 257, where the separation of the parties was held to be a destruction of the family in fact, and terminated the effect of the 1874 Family Expense Act (Cahill’s Ill. St. ch. 68, par. 15). Also see Hess v. Slutsky (1922), 224 Ill. App. 419, 421. Perhaps, the family expense statute application should be changed. Considering the complexities created by our increase in percentage of marriage dissolutions and the necessity of jointly considering the Family Expense Act with the child support provisions of the Illinois Marriage and Dissolution of Marriage Act (Ill. Rev. Stat. 1987, ch. 40, par. 505 (note the reference in section 505 to considerations for child health matters and medical insurance coverage)), any changes should be legislative, not judicial. Our courts have long recognized a father’s duty to support and maintain his children. Implied promises to reimburse third parties for their expenditures for necessary expenses have been recognized. (See Kippen v. Kippen (1939), 301 Ill. App. 178, 183, 21 N.E.2d 906, 908.) Again, considering the increase in marriage dissolutions, we must recognize that problems can arise if contracts for health services can be implied as between the health care supplier and the noncustodial parent. Are we going to recognize implied contracts based solely on the parental connection where medical care expense has been determined by the dissolution court’s support order, and the noncustodial parent has complied with that court order? The opinion in McMillen v. Lee (1875), 78 Ill. 443, 445, in upholding the implied promise of the father to pay a child’s medical expense, where the mother and child were separated from the father, emphasized the implied agency of the mother in contracting for the necessary service. Because of the historical and reasonable requirement that a parent pay necessary child expenses, I would hold that an implied promise to pay necessary health care expenses of a child would exist between the health care supplier and the noncustodial parent whenever the services are requested by the custodial parent, and the noncustodial parent is not current in providing required medical insurance, medical cost reimbursement, or child support payments. The trial court granted summary judgment in defendant’s favor based on the theory that plaintiff was seeking to enforce the terms of the dissolution judgment. (See Miller v. Miller (1987), 160 Ill. App. 3d 354, 356, 513 N.E.2d 605, 607.) The establishment of the implied contract is not merely the enforcement of the terms of the dissolution judgment. An implied contract may well exist, and I agree that this cause of action should be reversed and remanded for further proceedings in the trial court.